Citation Nr: 1708842	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Ashley Castillo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee RO.  In the June 2008 rating decision, the RO denied entitlement to a TDIU.
 
In December 2014, the Board remanded the Veteran's claim.  As the Board is granting the benefit sought in full, discussion of whether the RO complied with the Board's remand instructions is unnecessary.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for seborrheic dermatitis of the face, elbows, hands, scalp, groin, and axilla, rated 60 percent and pes planus, rated 50 percent.  His combined rating is 80 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is unable to work due to his service connected seborrheic dermatitis of the face, elbows, hands, scalp, groin, and axilla, rated 60 percent and pes planus, rated 50 percent.  His combined rating is 80 percent.


A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

As the Veteran has a combined disability rating of greater than 70 percent and at least one disability rated 40 percent, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991). The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran filed two separate applications for a TDIU (VA form 21-8940).  In December 2007 he indicated that had two years of college and indicated that he could not tolerate prolonged standing, walking, or carrying anything heavy because of pain from his foot disability and that his feel spasm at night and significantly disrupt his sleep.  He indicated in June 2009 that he had been self-employed throughout his career.  On the December 2015 VA foot examination, the examiner indicated that the functional impact of the disability was problems when standing and walking.  On the December 2015 VA skin examination, the examiner indicated that the skin condition did not impact the Veteran's inability to work.  However, in an October 2016 statement, the Veteran's representative indicated that the Veteran contended that his skin disorder prevented him from getting jobs or interviews due to the disfigurement/cosmetic appearance from severe dry skin on his face, arms, and hands.  

In its December 2014 remand, the Board requested an opinion as to whether the combined impact of the Veteran's disabilities was to render him unemployable based on his education and occupational history.  Such an examination was not conducted.  However, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Moreover, the Federal Circuit held that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Given the Veteran's limited education and occupational history and the combined impact of his service connected disabilities as reflected in the competent lay and medical evidence above, the Board finds that the evidence is at least evenly balanced as to whether these disabilities render the Veteran unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


